Exhibit 99.2 2 Forward-Looking Statements The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. 3 Bakken producersAbraxas operated wells Bakken permits (2010)Abraxas non-operated wells Bakken Sleeper Numerous additional opportunities (operated and non-operated) ~100 gross units * NO LEASE EXPIRATIONS - acreage principally held by production 10% WI NON-OP WELL - Completing 2 - 2% WI NON-OP WELLS - Drilling AXAS:3 operated lease blocks within 1 location of commercial Bakken / Three Forks production Targeting July-10- first operated well MontanaNorth Dakota Parshall Nesson Anticline Elm Coulee * ~90 on 1280 acre unit spacing, excludes Lewis & Clark Three Forks potential Lewis & Clark Rough Rider 4 Eagle Ford Shale AXAS: ~ 3,200 gross (3,000 net) acres HBP (gas window) ~1,700 gross/net acres leased (gas / condensate window) ***** Leasing geologically / geophysically controlled ***** No expensive trend acreage South Texas gas window oil window PXD: Eagle Ford Discovery Enduring: Eagle Ford Discovery AXAS: HBP acreage PXD: Eagle Ford Discovery EOG: Eagle Ford Oil Discovery 5 Peer Group Analysis Source: Company filings with the SEC and market capitalization on April 8, 2010 E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) 44% undervalued compared to E&P in analysis Mean equates to an AXAS share price of: Mean equates to an AXAS share price of: 47% undervalued compared to E&P in analysis 6 Peer Group Analysis Source: Company filings with the SEC E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR,
